Case 2:18-CV-13955-.]|\/|V-|\/|F Document 13 Filed 12/14/18 Page 1 of 2 Page|D: 402

UNITED STATES DISTRICT C()URT

 

DISTRICT OF NEW JERSEY
X

LOCKEY MAISONNEUVE,

Plaintiff : Case No. 2118-cv~13955-JMV-

: MF

v. '
BENEDICT CAIOLA,

Defendant.

X

 

NOTICE OF RELATED CASE PENDING IN THE SOUTHERN
DISTRICT OF NEW YORK

Case 2:18-CV-13955-.]|\/|V-|\/|F Document 13 Filed 12/14/18 Page 2 of 2 Page|D: 403

Defendant Benedict Caiola (“Caiola”) hereby gives notice that the case

captioned Benedz`ct Caiola v. Lockey Maisonneuve et al., ] .'] 801)] 1 646 pending

in the Southern District ofNeW York (“The New Yorl< Action”), filed on

December 13, 2018, is related to the above captioned case.

In The NeW York Action, Caiola is alleging (i) copyright infringement in

Works of visual art, (ii) copyright infringement in photographs, (iii) copyright

infringement in literary Work, (iv) breach of contract, (v) breach of the implied

covenant of good faith and fair dealing, and (vi) anticipatory repudiation of

contract.

Dated: December 14, 2018

Respectfully submitted,

By: /s/ Heather G. Suarez

Heather G. Suarez

SUAREZ & SUAREZ

2016 Kennedy Blvd.

Jersey City, NeW Jersey 07305
Telephone: (201) 433-0778
heathergsuarez@Suarezandsuarez.com

MIsHCoN DE REYA NEW YoRK LLP

By: /s/ Vincent Filardo, Jr.

Vincent Filardo, Jr. (pro hac vice pending)
156 Fifth Avenue, Suite 904

New York, New York 10010

(212) 612-3270
Vincent.filardo@l\/lishcon.com

Attorneyfor Defena'ant Benedict Caiola

